UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7565



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID HOWARD POSEY, a/k/a David Allen Stern,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-97-302-A, CA-98-1326)


Submitted:   February 23, 1999            Decided:   March 24, 1999


Before LUTTIG and MICHAEL, Circuit Judges, and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


David Howard Posey, Appellant Pro Se. Lisa Gursky Sorkin, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Howard Posey seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).    We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny Posey’s

motion for appointment of counsel, deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.     See United States v. Posey, Nos. CR-97-302-A; CA-98-1326

(E.D. Va. Sept. 25, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2